Case 1:19-cv-01745-SEB-TAB Document 166-2 Filed 03/06/20 Page 1 of 5 PageID #: 4423




                              EXHIBIT B


      PLAINTIFF’S BRIEF IN SUPPORT
      OF ITS MOTION TO RECONSIDER
           MARCH 4, 2020 ORDER
        MODIFYING PRELIMINARY
               INJUNCTION
Case 1:19-cv-01745-SEB-TAB Document 166-2 Filed 03/06/20 Page 2 of 5 PageID #: 4424
                                                                                            1




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF COLUMBIA

             IN RE:                      .                           Case No. 19-00828
                                         .                           Chapter 13
             JASPREET KAUR ATTARIWALA,   .
                                         .                           Washington, D.C.
                           Debtor.       .                           January 16, 2020
             . . . . . . . . . . . . . . .

                        HEARING ON MOTION FOR RELIEF FROM STAY
                       BEFORE THE HONORABLE S. MARTIN TEEL, JR.
                            UNITED STATES BANKRUPTCY JUDGE

             APPEARANCES:
             For the Debtor:                              Law Offices
                                                          By: DAVID E. LYNN, ESQ.
                                                          15245 Shady Grove Road
                                                          Suite 465 N
                                                          Rockville, MD 20850

             For Creditor                                 Whiteford Taylor & Preston
             Bioconvergence, LLC:                         By: NELSON C. C0HEN, ESQ.
                                                          111 Rockville Pike, Ste. 800
                                                          Rockville, MD 20850




             Proceedings recorded by electronic sound recording.
             Transcript prepared by transcription service.
             _______________________________________________________
                                      B O W LE S R EP O R T IN G S E R V IC E
                                                  P .O . B O X 607
                                  G A LE S FE R R Y , C O N N E C T IC U T 06335
                              (8 60 ) 46 4-1 08 3 - B R S -C T @ S B C G L O B A L .N E T
Case 1:19-cv-01745-SEB-TAB Document 166-2 Filed 03/06/20 Page 3 of 5 PageID #: 4425
                                                                             16




       1                THE COURT:     Thank you.

       2                MR. COHEN:     Thank you.

       3                Mr. Lynn?

       4                MR. LYNN:     Your Honor, I think it’s important

       5     that the Court hear from the Debtor and so I would

       6     propose to have her testify briefly.

       7                THE COURT:     Well, where’s the (phonetic)

       8     witness, Mr. Lynn?
       9          JASPREET KUAR ATTARIWALA, DEBTOR’S WITNESS, SWORN

      10                THE CLERK:     (Inaudible.)

      11                THE WITNESS:      My name is Jaspreet Kuar

      12     Attariwala.

      13                             DIRECT EXAMINATION

      14     BY MR. LYNN:

      15     Q.    And what is your address, please?

      16     A.    1390 Kenyon Street, Northwest, Apartment 323,

      17     Washington, D.C. 20010.
      18     Q.    Did you formerly work for Singota?

      19     A.    Yes.

      20     Q.    From when and until when?

      21     A.    From April of 2015 through December of 2018.

      22     Q.    Why did you leave Singota?

      23     A.    Because they refused to pay me my earned

      24     commissions.

      25     Q.    And how much was that?
Case 1:19-cv-01745-SEB-TAB Document 166-2 Filed 03/06/20 Page 4 of 5 PageID #: 4426
                                                                             17




       1     A.    Thirty thousand dollars.

       2     Q.    When you left Singota, did you take some

       3     electronically-stored information with you?

       4     A.    Yes.

       5     Q.    Why?

       6     A.    Because I thought it would help me get my wages

       7     back that I earned, by showing the emails.

       8     Q.    After you left Singota, where did you go to work?
       9     A.    Emergent BioSolutions.

      10     Q.    Doesn’t Emergent compete with Singota?

      11     A.    On some services yes, but there’s major

      12     differences between the companies.

      13     Q.    What are the differences?

      14                MR. COHEN:     Your Honor, I’d like to object at

      15     this time as to the relevance of this line of

      16     testimony.     I mean, these are all issues which were and

      17     hopefully will soon again be before the court in
      18     Indiana.     It really does not go to lifting the stay

      19     or --

      20                THE COURT:     I’ll let Mr. Lynn try to finish

      21     this up.     If it’s irrelevant I can disregard it.

      22                MR. COHEN:     Thank you.

      23                THE COURT:     Go ahead, Mr. Lynn.

      24                MR. LYNN:     I won’t be long, Your Honor, but I

      25     do intend to get to a point where I will address Mr.
Case 1:19-cv-01745-SEB-TAB Document 166-2 Filed 03/06/20 Page 5 of 5 PageID #: 4427
                                                                             22




       1     A.    I don’t plan on using it.         I don’t have it.

       2     Q.    Okay.    Are you in concert with anybody?           Are you

       3     part of a conspiracy, or a scheme, or something like

       4     that?

       5     A.    No.

       6     Q.    Okay.    What is it that you want going forward?

       7     A.    I just want to earn a living.

       8     Q.    If the Court grants relief from stay will you
       9     continue litigating in Indiana?

      10     A.    I have no money.        I am in so much debt with my

      11     Indiana counsel.        No.

      12     Q.    Okay.    Rebecca Green (phonetic), who was the

      13     Plaintiff’s expert, said some pretty damning things

      14     about you; are you aware?

      15     A.    I’m aware.

      16     Q.    Okay.    Have you or your counsel ever had an

      17     opportunity to cross-examine her, particularly about
      18     some of her assumptions and conclusions?

      19     A.    No.

      20     Q.    Okay.    Thank you.

      21                 MR. LYNN:    That’s all I have, Your Honor.

      22                 MR. COHEN:     I have no questions, Your Honor.

      23                 THE COURT:     Why can’t you establish a LinkedIn

      24     account now?

      25                 THE WITNESS:      Well, I’d be creating a brand
